Order entered March 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00073-CV

               ESTATE OF DAVID ANTHONY TOARMINA, DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-2655-2

                                           ORDER
       We GRANT court reporter Joie Rivera’s March 6, 2015 request for extension of time to

file record and ORDER the reporter’s record be filed no later than April 6, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE